DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority

    PNG
    media_image1.png
    85
    384
    media_image1.png
    Greyscale

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Status of the Claims
Claims 1 – 12 are pending in the instant application.
Information Disclosure Statement
The information disclosure statement filed on February 15, 2022 has been considered by the examiner.

Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with the applicant’s representative, Wade Orr, on March 3, 2022.
	The amendments are as follows:

Amendments to the Specification
REPLACE paragraph [0011] with the amended paragraph [0011] as presented below:

    PNG
    media_image2.png
    301
    734
    media_image2.png
    Greyscale

[AltContent: connector]
    PNG
    media_image3.png
    181
    734
    media_image3.png
    Greyscale
.

    PNG
    media_image4.png
    237
    1147
    media_image4.png
    Greyscale
.

REPLACE paragraph [0012] with the amended paragraph [0012] as presented below:

    PNG
    media_image5.png
    71
    736
    media_image5.png
    Greyscale

[AltContent: connector]
    PNG
    media_image6.png
    473
    732
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    306
    1542
    media_image7.png
    Greyscale


REPLACE paragraph [0013] with the amended paragraph [0013] as presented below:

    PNG
    media_image8.png
    401
    734
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    220
    732
    media_image9.png
    Greyscale
[AltContent: connector]

    PNG
    media_image10.png
    302
    1540
    media_image10.png
    Greyscale


REPLACE paragraph [0025] with the amended paragraph [0025] as presented below:


    PNG
    media_image11.png
    561
    731
    media_image11.png
    Greyscale


    PNG
    media_image4.png
    237
    1147
    media_image4.png
    Greyscale


    PNG
    media_image12.png
    24
    731
    media_image12.png
    Greyscale


REPLACE paragraph [0028] with the amended paragraph [0028] as presented below:
[AltContent: connector]
    PNG
    media_image13.png
    549
    731
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    305
    1531
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    28
    731
    media_image15.png
    Greyscale


REPLACE paragraph [0031] with the amended paragraph [0031] as presented below:
[AltContent: connector]
    PNG
    media_image16.png
    628
    730
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    302
    1540
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    27
    730
    media_image18.png
    Greyscale




Amendments to the Claims
REPLACE claim 3 with the amended claim 3 as presented below:

    PNG
    media_image19.png
    307
    614
    media_image19.png
    Greyscale

[AltContent: connector]
    PNG
    media_image20.png
    181
    609
    media_image20.png
    Greyscale


    PNG
    media_image4.png
    237
    1147
    media_image4.png
    Greyscale
.



REPLACE claim 4 with the amended claim 4 as presented below:

    PNG
    media_image21.png
    63
    611
    media_image21.png
    Greyscale

[AltContent: connector]
    PNG
    media_image6.png
    473
    732
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    306
    1542
    media_image7.png
    Greyscale


REPLACE claim 5 with the amended claim 5 as presented below:

    PNG
    media_image22.png
    339
    612
    media_image22.png
    Greyscale


    PNG
    media_image9.png
    220
    732
    media_image9.png
    Greyscale
[AltContent: connector]

    PNG
    media_image10.png
    302
    1540
    media_image10.png
    Greyscale


REPLACE claim 8 with the amended claim 8 as presented below:

    PNG
    media_image23.png
    298
    613
    media_image23.png
    Greyscale

[AltContent: connector]
    PNG
    media_image20.png
    181
    609
    media_image20.png
    Greyscale


    PNG
    media_image4.png
    237
    1147
    media_image4.png
    Greyscale
.

REPLACE claim 9 with the amended claim 9 as presented below:

    PNG
    media_image24.png
    63
    615
    media_image24.png
    Greyscale

[AltContent: connector]
    PNG
    media_image6.png
    473
    732
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    306
    1542
    media_image7.png
    Greyscale


REPLACE claim 10 with the amended claim 10 as presented below:

    PNG
    media_image25.png
    351
    614
    media_image25.png
    Greyscale


    PNG
    media_image9.png
    220
    732
    media_image9.png
    Greyscale
[AltContent: connector]

    PNG
    media_image10.png
    302
    1540
    media_image10.png
    Greyscale




Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	The closest prior art is Braun et al., Lodz. Towarz. Nauk. Wydzial III Acta Chim. (1960), 4, pp. 137-141 (Braun). Braun teaches (see, attached Abstract, page 1) a bisacridine compound as presented below:

    PNG
    media_image26.png
    200
    400
    media_image26.png
    Greyscale

However, Braun does not explicitly teach or provide sufficient guidance for the compounds of formula (I), wherein one of the ethyl chains connected to a phenyl ring is replaced with a tert-butyl chain and the variables R1 and R2 are attached to the other phenyl ring, as recited in the instant claims. Therefore, the instant claims are considered novel.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1 – 12 are now allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sagar Patel whose telephone number is (571)272-1317. The examiner can normally be reached Monday - Friday: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571) 272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sagar Patel/Examiner, Art Unit 1626              

/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626